Case 3:17-cv-00985-TJC-JBT Document 63 Filed 04/09/21 Page 1 of 2 PageID 1966




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


   NATIONAL BUILDERS
   INSURANCE COMPANY f/k/a
   VININGS INSURANCE
   COMPANY, a foreign corporation,

                Plaintiff,
   v.                                               Case No. 3:17-cv-985-TJC-JBT

   ACCUBUILD DEVELOPMENT,
   INC., a Florida corporation,
   ACCUBUILD MANAGEMENT
   COMPANY, LLC, a Florida limited
   liability company, and ACCUBUILD
   CONSTRUCTION CORP., a Florida
   Corporation,

                Defendants.


                                      ORDER

         This case came before the Court on the parties’ responses (Docs. 57, 58,

   59) to the February 12, 2021 Order (Doc. 56) directing the parties to advise the

   Court on how they would like to proceed in resolving this case. The Court held

   a telephone hearing on April 5, 2021 to discuss the parties’ responses favoring

   dismissal of this case, the record of which is incorporated by reference.

         For the reasons stated on the record, this case is DISMISSED without

   prejudice. The Clerk shall terminate all pending motions and deadlines and

   close the case file.
Case 3:17-cv-00985-TJC-JBT Document 63 Filed 04/09/21 Page 2 of 2 PageID 1967




           DONE AND ORDERED in Jacksonville, Florida the 9th day of April,

   2021.




   tn
   Copies:

   Counsel of record




                                         2
